Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/248,359 filed on 01/21/2021. This application claims benefit of provisional application No. 62/968,953 filed on 01/31/2020. A preliminary amendment filed on 02/10/2021 is entered. Amendments to specification are acknowledged. Claims 1-48 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 08/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 14-17, 22-23, and 33-48 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Fakoorian et al. (US 20170273026 A1; hereinafter “Fakoorian”).

Regarding claim 1, Fakoorian discloses a method of wireless communication performed by a user equipment (ULE), comprising: 
determining, for an orthogonal frequency division (OFDM) symbol that includes one or more cell-specific reference signal (CRS) resource elements and one or more narrowband physical downlink shared channel (NPDSCH) resource elements, an NPDSCH energy per resource element (EPRE) ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port, with relative EPRE values for resource elements of different OFDM symbols of wireless resources for narrowband wireless communications; [0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol… A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330; [0076] At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.), 
wherein the NPDSCH EPRE for the OFDM symbol is based at least in part on an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE ([0076] At block 425, the device may identify ρ.sub.C as the ratio of NB-RS EPRE to CRS EPRE (indicating an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE)… At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.); and 
demodulating the OFDM symbol based at least in part on the NPDSCH EPRE ([0007] A device may use the identified power ratios to determine EPRE for different portions of transmissions, and a receiver may demodulate received transmissions using the different EPRE values to enhance the likelihood of a successful demodulation of the transmission.).  

Regarding claim 2, Fakoorian discloses the limitations of claim 1 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE for the OFDM symbol is based at least in part on at least one of: a quantity of CRS ports configured by the BS, a quantity of NRS ports configured by the BS, or whether a narrowband cell is an in-band deployment and associated with a same primary cell identifier (PCI) as a full-bandwidth cell associated with a CRS transmitted in the one or more CRS resource elements ([0063] if the number of NB-RS (= NRS) antenna ports is one, the UE 115-a assumes the NB-RS EPRE and the EPRE of all NB DL channels to be the same. In another example, if the number of NB-RS (= NRS) antenna ports is two, the UE 115-a assumes the NB-RS EPRE per antenna port to be 3 dB larger compared to the EPRE per antenna port of all NB DL channels; [0004] In some deployments, wireless resources allocated for NB communications may occupy a portion of a wideband system bandwidth, which may be referred to as in-band deployments; [0076] At block 430, the device operating in an in-band deployment may identify the ratio of N-PDSCH EPRE within OFDM symbols containing NB-RS to NB-RS EPRE. Such an identification may be based on explicit signaling or an implicit determination (e.g., based on CE levels or number of antenna ports), as discussed above with respect to FIG. 3. At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (based on a quantity of NRS ports) which anticipates the genus (MPEP 2131.02).

Regarding claim 3, Fakoorian discloses the limitations of claim 2 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on the EPRE differential and at least one of: the quantity of CRS ports configured by the BS, the quantity of NRS ports configured by the BS, or whether the narrowband cell is an in-band deployment and is associated with the same PCI as the full-bandwidth cell associated with the CRS transmitted in the one or more CRS resource elements ([0006] In deployments where NB transmissions are transmitted in-band with the wideband system bandwidth, a device may identify a third ratio of NB-RS (= NRS) EPRE to CRS EPRE (indicating EPRE differential), and a fourth ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing NB-RS transmissions; [0063] if the number of NB-RS antenna ports is one, the UE 115-a assumes the NB-RS EPRE and the EPRE of all NB DL channels to be the same. In another example, if the number of NB-RS antenna ports is two, the UE 115-a assumes the NB-RS EPRE per antenna port to be 3 dB larger compared to the EPRE per antenna port of all NB DL channels; [0076] At block 430, the device operating in an in-band deployment may identify the ratio of N-PDSCH EPRE within OFDM symbols containing NB-RS to NB-RS EPRE. Such an identification may be based on explicit signaling or an implicit determination (e.g., based on CE levels or number of antenna ports), as discussed above with respect to FIG. 3. At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.).  

Regarding claim 14, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on receiving an indication of whether to determine the NPDSCH EPRE based at least in part on the EPRE differential or to be a same NPDSCH EPRE as another OFDM symbol that includes one or more other NPDSCH resource elements and one or more NRS resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330. A third ratio, ρ.sub.C 335 (indicating EPRE differential), may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; determine the NPDSCH EPRE for a symbol that includes one or more CRS resource elements to be a same NPDSCH EPRE as another OFDM symbol that includes one or more other NPDSCH resource elements and one or more NRS resource elements is a special case resulting from ρ.sub.C 335 = 1).

Regarding claim 15, Fakoorian discloses the limitations of claim 2 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on an indication of the NPDSCH EPRE for the OFDM symbol received from a base station ([0062] In deployments where NB transmissions are transmitted in-band with the wideband system bandwidth, base station 105-a may identify a third ratio of NB-RS EPRE to CRS EPRE, and a fourth ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing NB-RS transmissions.).  

Regarding claim 16, Fakoorian discloses the limitations of claim 15 as set forth, and Fakoorian further discloses wherein the narrowband cell is not associated with the same PCI as the full-bandwidth cell associated with the CRS transmitted in the one or more CRS resource elements ([0053] A base station 105 may insert periodic pilot symbols such as CRS to aid UEs 115 in channel estimation and coherent demodulation. Additionally, base station 105 may insert periodic pilot symbols such as NB-RS into NB communications to aid UEs 115 operating using narrowband communications in channel estimation and coherent demodulation. CRS may include one of 504 different cell identities (= PCI); thus, a narrowband cell identity may not be the same as the full-bandwidth cell ID associated with the transmitted CRS.).  .  

Regarding claim 17, Fakoorian discloses the limitations of claim 1 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE is different from an NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and NRS resource elements; and wherein the NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and NRS resource elements is different from an NPDSCH EPRE for OFDM symbols that include only NPDSCH resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) (= OFDM symbols that include only NPDSCH resource elements) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) (= OFDM symbols that include NPDSCH resource elements and CRS; corresponding to the NPDSCH EPRE) to CRS EPRE 330. A third ratio, ρ.sub.C 335, may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS (= OFDM symbols that include NPDSCH resource elements and NRS resource elements) to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; Fig. 3 illustrates different EPRE values for different OFDM symbols containing NPDSCH only, NPDSCH and CRS, ad NPDSCH and NB-RS).  

Regarding claim 22, Fakoorian discloses a method of wireless communication performed by a base station (BS), comprising: 
determining, for an orthogonal frequency division (OFDM) symbol that includes one or more cell-specific reference signal (CRS) resource elements and one or more narrowband physical uplink shared channel (NPDSCH) resource elements, an NPDSCH energy per resource element (EPRE) ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port, with relative EPRE values for resource elements of different OFDM symbols of wireless resources for narrowband wireless communications; [0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol… A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330; [0076] At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.), 
wherein the NPDSCH EPRE for the OFDM symbol is based at least in part on an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE ([0076] At block 425, the device may identify ρ.sub.C as the ratio of NB-RS EPRE to CRS EPRE (indicating an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE)… At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.); and 
transmitting an indication of the NPDSCH EPRE to a user equipment (UE) ([0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters sent from a base station in signal 712; the power ratios sent by the base station indicate information on the NPDSCH EPRE ).  

Claim 23 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 23 recites corresponding features to those in claim 2 from the perspective of a method for a base station.

Claims 33-34 are rejected on the same grounds set forth in the rejection of claims 1 and 17, respectively. Claims 33-34 recite similar features as in claims 1 and 17, respectively, from the perspective of an apparatus for a UE.  Fakoorian further discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform similar functions ([0107] and Fig. 9: UE 115-c may include UE DL power adjustment manager 905, memory 910, processor 920, transceiver 925, antenna 930 and ECC module 935.).

Claim 35 is rejected on the same grounds set forth in the rejection of claim 22. Claims 35 recites similar features as in claim 22 from the perspective of an apparatus for a base station. Fakoorian further discloses a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform similar functions ([0129] and Fig. 13: Base station 105-d may also include base station DL power adjustment manager 1305, memory 1310, processor 1320, transceiver 1325, antenna 1330, base station communications module 1335 and network communications module 1340.).

Claim 36 is rejected following the same rationale as set forth in the rejection of claim 17. Claim 36 recites corresponding features to those in claim 17 from the perspective of an apparatus for a base station. Fakoorian further discloses a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform similar functions ([0129] and Fig. 13: Base station 105-d may also include base station DL power adjustment manager 1305, memory 1310, processor 1320, transceiver 1325, antenna 1330, base station communications module 1335 and network communications module 1340.).

Regarding claim 37, Fakoorian discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining, for an orthogonal frequency division (OFDM) symbol that includes one or more cell-specific reference signal (CRS) resource elements and one or more narrowband physical downlink shared channel (NPDSCH) resource elements, an NPDSCH energy per resource element (EPRE) ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port, with relative EPRE values for resource elements of different OFDM symbols of wireless resources for narrowband wireless communications; [0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol… A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330; [0076] At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.), 
wherein the NPDSCH EPRE is different from an NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and narrowband reference signal (NRS) resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) (= OFDM symbols that include only NPDSCH resource elements) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) (= OFDM symbols that include NPDSCH resource elements and CRS; corresponding to the NPDSCH EPRE) to CRS EPRE 330. A third ratio, ρ.sub.C 335, may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS (= OFDM symbols that include NPDSCH resource elements and NRS resource elements) to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; Fig. 3 illustrates different EPRE values for different OFDM symbols containing NPDSCH only, NPDSCH and CRS, ad NPDSCH and NB-RS); and 
demodulating the OFDM symbol based at least in part on the NPDSCH EPRE ([0007] A device may use the identified power ratios to determine EPRE for different portions of transmissions, and a receiver may demodulate received transmissions using the different EPRE values to enhance the likelihood of a successful demodulation of the transmission.). 

Regarding claim 38, Fakoorian discloses the limitations of claim 37 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and NRS resource elements is different from an NPDSCH EPRE for OFDM symbols that include only NPDSCH resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) (= OFDM symbols that include only NPDSCH resource elements) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) (= OFDM symbols that include NPDSCH resource elements and CRS; corresponding to the NPDSCH EPRE) to CRS EPRE 330. A third ratio, ρ.sub.C 335, may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS (= OFDM symbols that include NPDSCH resource elements and NRS resource elements) to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; Fig. 3 illustrates different EPRE values for different OFDM symbols containing NPDSCH only, NPDSCH and CRS, ad NPDSCH and NB-RS).  

Regarding claim 39, Fakoorian discloses the limitations of claim 37 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE for the OFDM symbol is based at least in part on an EPRE differential between an NRS EPRE and a CRS EPRE ([0076] At block 425, the device may identify ρ.sub.C as the ratio of NB-RS EPRE to CRS EPRE (indicating an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE)… At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.).  

Regarding claim 40, Fakoorian discloses a method of wireless communication performed by a base station (BS), comprising: 
determining, for an orthogonal frequency division (OFDM) symbol that includes one or more cell-specific reference signal (CRS) resource elements and one or more narrowband physical uplink shared channel (NPDSCH) resource elements, an NPDSCH energy per resource element (EPRE) ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port, with relative EPRE values for resource elements of different OFDM symbols of wireless resources for narrowband wireless communications; [0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol… A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330; [0076] At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.), 
wherein the NPDSCH EPRE is different from an NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and narrowband reference signal (NRS) resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) (= OFDM symbols that include only NPDSCH resource elements) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) (= OFDM symbols that include NPDSCH resource elements and CRS; corresponding to the NPDSCH EPRE) to CRS EPRE 330. A third ratio, ρ.sub.C 335, may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS (= OFDM symbols that include NPDSCH resource elements and NRS resource elements) to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; Fig. 3 illustrates different EPRE values for different OFDM symbols containing NPDSCH only, NPDSCH and CRS, ad NPDSCH and NB-RS); and 
transmitting an indication of the NPDSCH EPRE to a user equipment (UE) ([0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters sent from a base station in signal 712; the power ratios sent by the base station indicate information on the NPDSCH EPRE ).  

Regarding claim 41, Fakoorian discloses the limitations of claim 40 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and NRS resource elements is different from an NPDSCH EPRE for OFDM symbols that include only NPDSCH resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) (= OFDM symbols that include only NPDSCH resource elements) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) (= OFDM symbols that include NPDSCH resource elements and CRS; corresponding to the NPDSCH EPRE) to CRS EPRE 330. A third ratio, ρ.sub.C 335, may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS (= OFDM symbols that include NPDSCH resource elements and NRS resource elements) to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; Fig. 3 illustrates different EPRE values for different OFDM symbols containing NPDSCH only, NPDSCH and CRS, ad NPDSCH and NB-RS).  

Regarding claim 42, Fakoorian discloses the limitations of claim 40 as set forth, and Fakoorian further discloses wherein the NPDSCH EPRE for the OFDM symbol is based at least in part on an EPRE differential between an NRS EPRE and a CRS EPRE ([0076] At block 425, the device may identify ρ.sub.C as the ratio of NB-RS EPRE to CRS EPRE (indicating an EPRE differential between a narrowband reference signal (NRS) EPRE and a CRS EPRE)… At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3.).  

Claims 43-45 are rejected on the same grounds set forth in the rejection of claim 37-39, respectively. Claims 43-45 recite similar features as in claim 37-39 from the perspective of an apparatus for a UE. Fakoorian further discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform similar functions ([0107] and Fig. 9: UE 115-c may include UE DL power adjustment manager 905, memory 910, processor 920, transceiver 925, antenna 930 and ECC module 935.).

Claims 46-48 are rejected on the same grounds set forth in the rejection of claim 40-42, respectively. Claims 46-48 recite similar features as in claim 40-42 from the perspective of an apparatus for a base station. Fakoorian further discloses a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform similar functions ([0129] and Fig. 13: Base station 105-d may also include base station DL power adjustment manager 1305, memory 1310, processor 1320, transceiver 1325, antenna 1330, base station communications module 1335 and network communications module 1340.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9-11, 18, 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian.

Regarding claim 4, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein the narrowband cell uses a portion of the bandwidth of a wideband cell ([0004] In some deployments, wireless resources allocated for NB communications may occupy a portion of a wideband system bandwidth, which may be referred to as in-band deployments.); and
the number of cell identities is limited ([0053] A base station 105 may insert periodic pilot symbols such as CRS to aid UEs 115 in channel estimation and coherent demodulation. Additionally, base station 105 may insert periodic pilot symbols such as NB-RS into NB communications to aid UEs 115 operating using narrowband communications in channel estimation and coherent demodulation. CRS may include one of 504 different cell identities (= PCI)).
Although Fakoorian does not explicitly disclose “wherein the narrowband cell is associated with the same PCI as the full-bandwidth cell associated with the CRS transmitted in the one or more CRS resource elements”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Fakoorian, because of a limited number of available cell IDs (= PCI) and overlapping bandwidth.

Regarding claim 7, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein the narrowband cell uses a portion of the bandwidth of a wideband cell ([0004] In some deployments, wireless resources allocated for NB communications may occupy a portion of a wideband system bandwidth, which may be referred to as in-band deployments.); and
the number of cell identities is limited ([0053] A base station 105 may insert periodic pilot symbols such as CRS to aid UEs 115 in channel estimation and coherent demodulation. Additionally, base station 105 may insert periodic pilot symbols such as NB-RS into NB communications to aid UEs 115 operating using narrowband communications in channel estimation and coherent demodulation. CRS may include one of 504 different cell identities (= PCI)); and 
wherein the method further comprises: receiving an indication of the EPRE differential ([0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters sent from a base station in signal 712; a CRS EPRE to NRS EPRE power ratio indicates information for the EPRE differential). 
Although Fakoorian does not explicitly disclose “wherein the narrowband cell is not associated with the same PCI as the full-bandwidth cell associated with the CRS transmitted in the one or more CRS resource elements”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Fakoorian, because of a limited number of available cell IDs (= PCI).

Regarding claim 9, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on a formula for determining a ratio between the NPDSCH EPRE for the OFDM symbol and the NRS EPRE ([0076] At block 430, the device operating in an in-band deployment may identify the ratio of N-PDSCH EPRE within OFDM symbols containing NB-RS to NB-RS EPRE. Such an identification may be based on explicit signaling or an implicit determination (e.g., based on CE levels or number of antenna ports), as discussed above with respect to FIG. 3. At block 435, the device may determine N-PDSCH EPRE, CRS EPRE, and NB-RS EPRE based on ρ.sub.NA, ρ.sub.B, and ρ.sub.C, as discussed above with respect to FIG. 3; [0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters sent from a base station in signal 712; the implicit determination may be based on a formula.).  
Although Fakoorian does not explicitly disclose “formula, indicated in a table or a specification, for determining a ratio between the NPDSCH EPRE for the OFDM symbol and the NRS EPRE”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Fakoorian, because cell-specific or UE-specific parameters indicated by the base station may be equivalent to a specification.

Regarding claim 10, Fakoorian discloses the limitations of claim 9 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: identifying the formula in the table or the specification based at least in part on the quantity of CRS ports configured by the BS and the quantity of NRS ports configured by the BS ([0066] and Fig. 3: In some examples, one or more of the power offsets may be based on a number of antenna ports of NB transmissions. In some examples, the value of the first ratio ρ.sub.NA 305 or the fourth ratio 340 may be determined to be a first value for NB transmissions having a single antenna port and a second value for NB transmissions having two antenna ports. Additionally or alternatively, the fourth ratio 340 of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS to NB-RS EPRE 315 may be determined based on the number of antenna ports and the value of ρ.sub.NA 305. In some examples, the fourth ratio 340 may be determined according to: Max (0, 1.5 ρ.sub.NA−0.5) for two antenna ports and determined according to: Max (0, 1.2 ρ.sub.NA−0.2) for a single antenna port; [0076] At block 430, the device operating in an in-band deployment may identify the ratio of N-PDSCH EPRE within OFDM symbols containing NB-RS to NB-RS EPRE. Such an identification may be based on explicit signaling or an implicit determination (e.g., based on CE levels or number of antenna ports), as discussed above with respect to FIG. 3; the implicit determination may be based on a formula; [0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712.).  

Regarding claim 11, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses determining the NPDSCH EPRE for the OFDM symbol based at least in part on a formula for determining a ratio between the NPDSCH EPRE for the OFDM symbol and another NPDSCH EPRE ([0066] and Fig. 3: In some examples, one or more of the power offsets may be based on a number of antenna ports of NB transmissions. In some examples, the value of the first ratio ρ.sub.NA 305 or the fourth ratio 340 may be determined to be a first value for NB transmissions having a single antenna port and a second value for NB transmissions having two antenna ports. Additionally or alternatively, the fourth ratio 340 of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS to NB-RS EPRE 315 may be determined based on the number of antenna ports and the value of ρ.sub.NA 305. In some examples, the fourth ratio 340 may be determined according to: Max (0, 1.5 ρ.sub.NA−0.5) for two antenna ports and determined according to: Max (0, 1.2 ρ.sub.NA−0.2) for a single antenna port; [0076] At block 430, the device operating in an in-band deployment may identify the ratio of N-PDSCH EPRE within OFDM symbols containing NB-RS to NB-RS EPRE. Such an identification may be based on explicit signaling or an implicit determination (e.g., based on CE levels or number of antenna ports), as discussed above with respect to FIG. 3; the implicit determination may be based on a formula; [0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712.); and  
determining EPRE ratios wherein the OFDM symbol includes NRS only, CRS only or neither NRS nor CRS ([0044] a UE may additionally or alternatively determine a ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing NB-RS, based on the first ratio and a number of antenna ports used for the NB transmission; [0062] The base station 105-a may identify a ratio of a N-PDSCH EPRE to the NB-RS EPRE for OFDM symbols containing neither a CRS nor a NB-RS. The relative power levels of the N-PDSCH and NB-RS transmissions may be used by the UE 115-a in demodulating the received transmission in order to enhance demodulation of the received transmission. In deployments where NB transmissions are transmitted in a guard-band adjacent to a wideband system bandwidth, base station 105-a may identify a second ratio for N-PDSCH EPRE to CRS EPRE within OFDM symbols containing CRS. In deployments where NB transmissions are transmitted in-band with the wideband system bandwidth, base station 105-a may identify a third ratio of NB-RS EPRE to CRS EPRE, and a fourth ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing NB-RS transmissions.).
Although Fakoorian does not explicitly disclose “determining the NPDSCH EPRE for the OFDM symbol based at least in part on a formula, indicated in a table or a specification, for determining a ratio between the NPDSCH EPRE for the OFDM symbol and another NPDSCH EPRE for another OFDM symbol that includes only NPDSCH resource elements”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Fakoorian.

Regarding claim 18, Fakoorian discloses the limitations of claim 17 as set forth, and Fakoorian further discloses wherein a ratio between the NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and CRS resource elements and the NPDSCH EPRE for OFDM symbols that include only NPDSCH resource elements is based at least in part on a power boost value applied to the CRS and indicated in a table or a specification ([0053] CRS may include one of 504 different cell identities. They may be modulated using quadrature phase shift keying (QPSK) and power boosted (e.g., transmitted at 6 dB higher than the surrounding data elements) to make them resilient to noise and interference. The ratio of the power-boosted CRS resource elements (REs) relative to N-PDSCH REs of an OFDM symbol may be given, in some examples, by ρ.sub.B; [0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712; [0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712.). 
Although Fakoorian does not explicitly disclose wherein a ratio between the NPDSCH EPRE for OFDM symbols that include NPDSCH resource elements and NRS resource elements and the NPDSCH EPRE for OFDM symbols that include only NPDSCH resource elements is based at least in part on a power boost value applied to the NRS and indicated in a table or a specification, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Fakoorian, because power boost may be applied to the NRS in an analogous manner to the power boost applied to the CRS. 

Claim 24 is rejected following the same rationale as set forth in the rejection of claims 4. Claim 24 recites corresponding features to those in claim 4 from the perspective of a method for a base station.

Claims 27-29 are rejected following the same rationale as set forth in the rejection of claims 9-11, respectively. Claims 27-29 recite corresponding features to those in claims 9-11, respectively, from the perspective of a method for a base station.

Claims 5-6, 8, 12-13, 19-21, 25-26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Hwang et al. (US 20210329591 A1; hereinafter “Hwang”).

Regarding claim 5, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein CRS and NB-RS may be transmitted on the same port ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port…slot 300 is an example of an in-band NB communications, and has 12 frequency tones and spans seven OFDM symbols. In the example slot 300, CRS 330 may be transmitted in a first symbol and a fifth symbol, while NB-RS 315 may be transmitted in a sixth and a seventh symbol.).  
But Fakoorian does not explicitly disclose wherein the quantity of CRS ports and the quantity of NRS ports are a same quantity.
However, in the same field of endeavor, Hwang Discloses quantity of CRS ports configured by the BS and the quantity of NRS ports configured by the BS are the same ([0353] The number of CRS antenna ports is equal to the number of NRS antenna ports.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 3, based on the above teaching from Hwang and the further teaching from Fakoorian, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable determination of NPDSCH EPRE when the same number of NRS and CRS ports are configured.

Regarding claim 6, Fakoorian and Hwang disclose the limitations of claim 5 as set forth, and Fakoorian further discloses wherein the quantity of CRS ports is two CRS ports and the quantity of NRS ports is two NRS ports; and wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining a first NPDSCH EPRE for a first CRS port of the two CRS ports; and determining a second NPDSCH EPRE for a second CRS port of the two CRS ports ([0066] and Fig. 3: In some examples, one or more of the power offsets may be based on a number of antenna ports of NB transmissions. In some examples, the value of the first ratio ρ.sub.NA 305 or the fourth ratio 340 may be determined to be a first value for NB transmissions having a single antenna port and a second value for NB transmissions having two antenna ports. Additionally or alternatively, the fourth ratio 340 of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS to NB-RS EPRE 315 may be determined based on the number of antenna ports and the value of ρ.sub.NA 305. In some examples, the fourth ratio 340 may be determined according to: Max (0, 1.5 ρ.sub.NA−0.5) for two antenna ports and determined according to: Max (0, 1.2 ρ.sub.NA−0.2) for a single antenna port.).  

Regarding claim 8, Fakoorian discloses the limitations of claim 7 as set forth, and Fakoorian further discloses wherein CRS and NB-RS may be transmitted on the same port ([0064] FIG. 3 illustrates an example of a slot (7 OFDM symbols) for downlink narrowband assignment with a single antenna port…slot 300 is an example of an in-band NB communications, and has 12 frequency tones and spans seven OFDM symbols. In the example slot 300, CRS 330 may be transmitted in a first symbol and a fifth symbol, while NB-RS 315 may be transmitted in a sixth and a seventh symbol.).  
But Fakoorian does not explicitly disclose wherein the quantity of CRS ports is greater relative to the quantity of NRS ports; wherein two or more CRS ports configured by the BS are virtualized into one or more NRS ports configured by the BS; and wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on the two or more CRS ports configured by the BS being virtualized into the one or more NRS ports configured by the BS.
However, in the same field of endeavor, Hwang Discloses quantity of CRS ports configured by the BS and the quantity of NRS ports configured by the BS may be the same or different ([0352] When it is indicated by higher layers that the UE is capable of assuming that N.sup.cell.sub.ID is equal to N.sup.Ncell.sub.ID, the UE may use the following assumptions: [0353] The number of CRS antenna ports is equal to the number of NRS antenna ports, [0354] CRS antenna port 0 and 1 correspond to NRS antenna ports 2000 and 2001, respectively, [0355] The CRS is available in all subframes where the NRS is available; [0356] When it is not indicated by higher layers that the UE is capable of assuming that N.sup.cell.sub.ID is equal to N.sup.Ncell.sub.ID, the UE may apply the following assumptions: [0357] The number of CRS antenna ports is obtained from a higher layer parameter eutra-NumCRS-Ports, [0358] The CRS is available in all subframes where the NRS is available.). A skilled artisan would have been able to apply this teaching to determine a scenario in  which the quantity of CRS ports is greater relative to the quantity of NRS ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 7, based on the above teaching from Hwang and the further teaching from Fakoorian, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to make efficient use of available antenna ports.

Regarding claim 12, Fakoorian discloses the limitations of claim 11 as set forth, and Fakoorian further discloses wherein factors for determining one or more power ratios for an NB transmission may be indicated in a table or a specification provided by a base station ([0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712.).  
But Fakoorian does not disclose wherein determining the NPDSCH EPRE for the OFDM symbol comprises: identifying the formula in the table or the specification based at least in part on the quantity of CRS ports configured by the BS and the quantity of NRS ports configured by the BS.  
However, in the same field of endeavor, Hwang Discloses quantity of CRS ports and the quantity of NRS ports configured by the BS ([0352] When it is indicated by higher layers (configured by a base station) that the UE is capable of assuming that N.sup.cell.sub.ID is equal to N.sup.Ncell.sub.ID, the UE may use the following assumptions: [0353] The number of CRS antenna ports is equal to the number of NRS antenna ports.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 11, based on the above teaching from Hwang and the further teaching from Fakoorian, to derive the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable determination of NPDSCH EPRE for the OFDM symbols based on the number of configured NRS and CRS ports.

Regarding claim 13, Fakoorian discloses the limitations of claim 3 as set forth, and Fakoorian further discloses wherein determining the NPDSCH EPRE for the OFDM symbol comprises: determining the NPDSCH EPRE for the OFDM symbol based at least in part on the OFDM symbol being modulated using 16 quadrature amplitude modulation (16QAM) or quadrature phase-shift keying (QPSK) modulation ([0053] CRS may include one of 504 different cell identities. They may be modulated using quadrature phase shift keying (QPSK) and power boosted (e.g., transmitted at 6 dB higher than the surrounding data elements) to make them resilient to noise and interference.).  
But Fakoorian does not disclose determining the NPDSCH EPRE for the OFDM symbol based at least in part on the OFDM symbol being modulated using 16 quadrature amplitude modulation (16QAM).
However, in the same field of endeavor, Hwang discloses determining the NPDSCH EPRE for the OFDM symbol based at least in part on the OFDM symbol being modulated using 16 quadrature amplitude modulation (16QAM) or quadrature phase-shift keying (QPSK) modulation ([0154] The PDSCH may carry DL data (e.g., DL-shared channel transport block (DL-SCH TB)). A modulation scheme such as quadrature phase shift keying (QPSK), 16-ary quadrature amplitude modulation (16QAM), 64QAM, or 256QAM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 3, based on the above teaching from Hwang and the further teaching from Fakoorian, to derive the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by determining the NPDSCH EPRE for the OFDM symbol based on the selected option for modulating OFDM symbols based on UE capabilities.

Regarding claim 19, Fakoorian discloses the limitations of claim 18 as set forth. But Fakoorian does not disclose wherein the OFDM symbol is modulated using 16 quadrature amplitude modulation (16QAM).  
However, in the same field of endeavor, Hwang discloses wherein the OFDM symbol is modulated using 16 quadrature amplitude modulation (16QAM) ([0154] The PDSCH may carry DL data (e.g., DL-shared channel transport block (DL-SCH TB)). A modulation scheme such as quadrature phase shift keying (QPSK), 16-ary quadrature amplitude modulation (16QAM), 64QAM, or 256QAM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 18, based on the above teaching from Hwang, to derive the limitations of claim 19, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to select from the available options for modulating OFDM symbols based on UE capabilities.

Regarding claim 20, Fakoorian and Hwang disclose the limitations of claim 19 as set forth, and Hwang further discloses wherein the OFDM symbol is transmitted in a non-anchor narrowband Internet of things (NB-IoT) carrier ([0371] if the UE expects the paging on the non-anchor carrier, the UE may not assume whether the NRS is transmitted on the non-anchor carrier until confirming the presence of an NPDCCH through blind decoding (BD); [0456] When the base station (or network) supports the WUS (wake-up signal), the UE may assume that the NRS is capable of being transmitted in N valid subframes adjacent to a period capable of WUS transmission on the non-anchor carrier for paging.).

Regarding claim 21, Fakoorian discloses the limitations of claim 18 as set forth, and Fakoorian further discloses OFDM transmission on which the table or the specification may be used ([0093] The power ratio component 725 may identify factors for determining one or more power ratios for an NB transmission. For example, the power ratio component 725 may identify cell-specific or UE-specific parameters (= a specification) sent from a base station in signal 712.).
But Fakoorian does not disclose wherein a base station indicates one or more non-anchor narrowband Internet of things (NB-IoT) carriers for 16 quadrature amplitude modulation (16QAM) transmission on which the table or the specification may be used.  
However, in the same field of endeavor, Hwang discloses wherein a base station indicates one or more non-anchor narrowband Internet of things (NB-IoT) carriers for 16 quadrature amplitude modulation (16QAM) transmission ([0154] The PDSCH may carry DL data (e.g., DL-shared channel transport block (DL-SCH TB)). A modulation scheme such as quadrature phase shift keying (QPSK), 16-ary quadrature amplitude modulation (16QAM), 64QAM, or 256QAM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 18, based on the above teaching from Hwang and further teaching from Fakoorian, to derive the limitations of claim 21, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by modulating OFDM symbols based on UE capabilities on a carrier on  which the indicated specification for EPRE may be used for transmission to the UE.  

Claims 25-26 and 30-31 are rejected following the same rationale as set forth in the rejection of claims 5-6 and 12-13, respectively. Claims 25-26 and 30-31 recite corresponding features to those in claims 5-6 and 12-13, respectively, from the perspective of a method for a base station.

Regarding claim 32, Fakoorian discloses the limitations of claim 22 as set forth, and Fakoorian further discloses determining a second NPDSCH EPRE for a second OFDM symbol that includes one or more second CRS resource elements and one or more second NPDSCH resource elements to be a same NPDSCH EPRE as a third OFDM symbol that includes one or more third NPDSCH resource elements and one or more NRS resource elements ([0065] For in-band NB transmissions, four power offsets may be present, based on presence or absence of NB-RS and CRS within an OFDM symbol. A first ratio, ρ.sub.NA 305, may be a ratio of N-PDSCH EPRE 310 within OFDM symbols containing neither legacy CRS nor NB-RS (i.e., symbols 2, 3, and 4 of the example of slot 300) to NB-RS EPRE 315. A second ratio, ρ.sub.B 320, may be a ratio of N-PDSCH EPRE 325 within OFDM symbols containing CRS (i.e., symbols 1 and 5 of the example of slot 300) to CRS EPRE 330. A third ratio, ρ.sub.C 335 (indicating EPRE differential), may be a ratio of NB-RS EPRE 315 to CRS EPRE 330. A fourth ratio 340 may be determined based on ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335, and may be a ratio of N-PDSCH EPRE 345 within OFDM symbols containing NB-RS to NB-RS EPRE 315. In some examples, for NB transmissions, similar to legacy LTE, OFDM symbols not-containing CRS (e.g., symbols 2, 3, 6, and 7 within a slot of slot 300) have equal power within NB transmissions. Thus, all of the power offsets between EPREs of different REs may be determined through configuring three relative powers ρ.sub.NA 305, ρ.sub.B 320, and ρ.sub.C 335; determine the NPDSCH EPRE for a symbol that includes one or more CRS resource elements to be a same NPDSCH EPRE as another OFDM symbol that includes one or more other NPDSCH resource elements and one or more NRS resource elements is a special case resulting from ρ.sub.C 335 = 1).
But Fakoorian does not disclose determining the NPDSCH EPRE for the OFDM symbol based at least in part on the OFDM symbol being modulated using 16 quadrature amplitude modulation (16QAM).  
However, in the same field of endeavor, Hwang discloses OFDM symbol being modulated using 16 quadrature amplitude modulation (16QAM) ([0154] The PDSCH may carry DL data (e.g., DL-shared channel transport block (DL-SCH TB)). A modulation scheme such as quadrature phase shift keying (QPSK), 16-ary quadrature amplitude modulation (16QAM), 64QAM, or 256QAM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fakoorian as applied to claim 22, based on the above further teaching from Fakoorian and teaching from Hwang, to derive the limitations of claim 32, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by modulating OFDM symbols based on UE capabilities and selecting the same EPRE values for OFDM symbols containing CRS or NRS.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Choi et al. (US 20200345969 A1) – Transmitting QPSK and 16QAM modulated OFDM symbols in a non-anchor NB-IoT carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471